Title: To Alexander Hamilton from Jonathan Lawrence, Junior, 6 May 1789
From: Lawrence, Jonathan, Jr.
To: Hamilton, Alexander



New York, May 6th. 1789
Sir

I have been at a stand whether to forward to you the Enclosed, or not, for fear you might Imagine me troublesome. Necessity has at length over Come my delicate feelings, and I have concluded to transmit it to you, with an Anxious hope that you will Interest yourself in behalf of Old Servant to his Country, who has sacrificed health and fortune to Serve his Country and now finds himself reduced to Circumstances very Unpleasant, and whose only prospect now lies in the hope that his friends will procure him some Public Employ to Enable him to Support himself with some degree of Decency.
I have the Honor to Subscribe myself, Your Very Humble Servant

J Lawrence Junr

